UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee a ee ee a ee ee ee ee i ee ee x
IRONSHORE SPECIALTY INSURANCE COMPANY, : 20cv1290 (DLC)
Plaintiff, : ORDER OF
-—V- : DI SCONT ENUANCE
MAXON INDUSTRIES, INC., et al, :
Defendants. :
we ee ee ee ee ee ee x

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled in principle, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by August 9, 2021. If no such
application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand,

 

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

 

Dated: New York, New York
July 9, 2021

fina. Oh

DEES COTE
United States District Judge

 
